IN THE SUPREME COURT OF THE STATE OF NEVADA


                           SATICOY BAY LLC SERIES 206                              No. 83696
                           VALERIAN, A NEVADA SERIES
                           LIMITED LIABILITY COMPANY,
                                              Appellant,
                                         vs.
                                                                                      FILE
                           U.S. BANK NATIONAL ASSOCIATION                              MAY 2 3 2022
                           AS LEGAL TITLE TRUSTEE FOR
                                                                                     ELIZABETH A. BROWN
                           TRUMAN 2016 SC6 TITLE TRUST, A                          CLERK W
                                                                                         4 VPREIVE COURT

                           NATIONAL BANKING ASSOCIATION,
                                              Res ondent.

                                                ORDER DISMISSING APPEAL

                                       Pursuant to the stipulation of the parties, and cause appearing,
                           this appeal is dismissed. The parties shall bear their own costs and attorney
                           fees. NRAP 42(b).
                                       It is so ORDERED.




                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH A. BROWN

                                                              BY:




                           cc:   Hon. Veronica Barisich, District Judge
                                 Charles K. Hauser, Settlement Judge
                                 Roger P. Croteau & Associates, Ltd.
                                 Wright, Finlay & Zak, LLP/Las Vegas
 SUPREME COURT
                                 Eighth District Court Clerk
      OF
    NEVADA


CLERK'S ORDER

 IC)) 1947   )12114119x)
                                                                                               og- 1(0.20